Appeal by the defendant from two judgments of the Supreme Court, Queens County (Calabretta, J.), both rendered March 22, 1985, convicting him of attempted criminal sale of a controlled substance in the third degree under indictment No. 5126/84, and criminal possession of a controlled substance in the third degree under indictment No. 5375/84, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9; People v Bell, 125 AD2d 481). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.